Exhibit 10.11

AMERISAFE, INC.

2010 RESTATED NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of
                        , is entered into between AMERISAFE, INC., a Texas
corporation (the “Company”), and                          (“Grantee”).
Capitalized terms used herein but not defined shall have the meanings assigned
to those terms in the AMERISAFE, Inc. 2010 Restated Non-Employee Director
Restricted Stock Plan (the “Plan”).

W I T N E S S E T H:

A. Grantee is a Non-Employee Director;

B. Pursuant to the terms of the Plan, on                          (“Date of
Grant”), Grantee was automatically granted shares (“Restricted Stock”) of the
Company’s stock, par value $0.01 per share (“Common Shares”);

NOW, THEREFORE, in consideration of these premises and the covenants and
agreements set forth in this Agreement, the Company and Grantee agree as
follows:

1. Grant of Restricted Stock. The Company hereby grants to Grantee, effective as
of the Date of Grant,                  shares of Restricted Stock. Until such
time as all restrictions have lapsed and the shares of Restricted Stock have
become nonforfeitable, the Restricted Stock will be issued in book-entry form
only and be held in an account at the Company’s transfer agent.

2. Restrictions on Transfer. The shares of Restricted Stock may not be
transferred, sold, pledged, exchanged, assigned or otherwise encumbered or
disposed of by Grantee unless and until they have become nonrestricted and
nonforfeitable in accordance with Section 3 hereof; provided, however, that
Grantee’s interest in the shares of Restricted Stock may be transferred by will
or the laws of descent and distribution. Any purported transfer, encumbrance or
other disposition of the shares of Restricted Stock that is in violation of this
Section 2 shall be null and void, and the other party to any such purported
transaction shall not obtain any rights to or interest in the shares of
Restricted Stock.

3. Lapse of Restrictions.

(a) The shares of Restricted Stock shall become nonrestricted and nonforfeitable
on the date of the first Annual Meeting after the Date of Grant, unless earlier
forfeited in accordance with Section 4.

(b) Notwithstanding the provisions of Section 3(a) above, all shares of
Restricted Stock shall become immediately nonrestricted and nonforfeitable upon
the occurrence of a Change in Control, as defined in the Plan.



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of Section 3(a) above, all shares of
Restricted Stock shall become immediately nonrestricted and nonforfeitable if
Grantee’s service on the Board terminates because Grantee becomes permanently
disabled (as determined by the Board) or dies.

4. Forfeiture of Restricted Stock.

(a) Any of the shares of Restricted Stock that remain forfeitable in accordance
with Section 3 hereof shall be forfeited if Grantee’s service on the Board
ceases for any reason other than Grantee’s permanent disability (as determined
by the Board in its sole discretion) or death prior to such shares becoming
nonforfeitable.

(b) In the event of a forfeiture, any certificate(s) and any book-entry
securities representing shares of Restricted Stock that have been forfeited
shall be cancelled.

5. Dividend, Voting and Other Rights. Grantee shall have all of the rights of a
shareholder with respect to the shares of Restricted Stock, including the right
to vote the shares of Restricted Stock and receive any cash dividends that may
be paid thereon; provided, however, that any non-cash dividend or other
distribution, including any additional Common Shares that Grantee may become
entitled to receive pursuant to a share dividend or other securities as a result
of a merger or reorganization in which the Company is the surviving corporation
or any other change in the capital structure of the Company shall be subject to
the same restrictions as the shares of Restricted Stock and otherwise pursuant
to the terms of this Agreement.

6. Communications. All notices, demands and other communications required or
permitted hereunder or designated to be given with respect to the rights or
interests covered by this Agreement shall be deemed to have been properly given
or delivered when delivered personally or sent by certified or registered mail,
return receipt requested, U.S. mail or reputable overnight carrier, with full
postage prepaid and addressed to the parties as follows:

If to the Company, at: the Company’s principal executive office, addressed to
the attention of the Secretary

If to Grantee, at: Grantee’s address provided by Grantee on the last page hereof

Either the Company or Grantee may change the above designated address by written
notice to the other specifying such new address.

7. Interpretation. The interpretation and construction of this Agreement by the
Board shall be final and conclusive. No member of the Board shall be liable for
any such action or determination made in good faith.

8. Amendments. The Plan may be amended, suspended or terminated and this
Agreement may be amended or canceled by the Board for purposes of satisfying
changes in the law or for any other lawful purposes, provided that (i) no such
action shall adversely affect Grantee’s rights under this Agreement without
Grantee’s consent, and (ii) all such amendments shall be in writing.

 

2



--------------------------------------------------------------------------------

9. Integration. The shares of Restricted Stock are granted pursuant to the Plan.
Notwithstanding anything in this Agreement to the contrary, this Agreement is
subject to all of the terms and conditions of the Plan, a copy of which has been
made available to Grantee and is available upon request to the Secretary at the
address specified in Section 6 hereof and which is incorporated herein by
reference. As such, this Agreement and the Plan embody the entire agreement and
understanding of the Company and Grantee and supersede any prior understandings
or agreements, whether written or oral, with respect to the shares of Restricted
Stock.

10. Severance. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof and the remaining provisions hereof shall continue to be valid
and fully enforceable.

11. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Texas, without regard to conflict of
laws principles thereof.

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.

 

AMERISAFE, INC. By:     Name: Todd Walker Title: Executive Vice President,
General Counsel, and Secretary

The undersigned Grantee acknowledges receipt of an executed original of this
Agreement and accepts the shares of Restricted Stock subject to the applicable
terms and conditions of the Plan and the terms and conditions hereinabove set
forth.

 

Date:                 Grantee